Citation Nr: 0016285	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  98-00 422A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
September 22, 1997 Board of Veteran's Appeals' (Board) 
decision, which denied a claim of entitlement to service 
connection for the cause of the veteran's death.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel





INTRODUCTION

The veteran had active service from December 1942 to October 
1945.  The veteran died in April 1993.  The moving party is 
his surviving spouse.  This matter comes before the Board on 
a motion for revision or reversal on the grounds of CUE in a 
September 22, 1997 Board decision which denied a claim of 
entitlement to service connection for the cause of the 
veteran's death. 


FINDINGS OF FACT

1.  In a September 22, 1997 decision, the Board denied the 
moving party's claim of entitlement to service connection for 
the cause of the veteran's death.

2.  The moving party alleges that the Board improperly 
interpreted and evaluated the evidence and that the evidence 
of record establishes that a service-connected disability 
contributed to the cause of the veteran's death. 

3.  The record does not suggest that any of the correct facts 
as they were known at that time were not before the Board in 
September 1997, or that the Board incorrectly applied 
statutory or regulatory provisions extant at that time such 
that the outcome of the claim would have been manifestly 
different but for the error. 


CONCLUSION OF LAW

The Board's September 22 1997 decision, which denied the 
moving party's claim 

of entitlement to service connection for the cause of the 
veteran's death, did not contain CUE.  38 U.S.C.A. § 7111 
(West Supp. 1999); 38 C.F.R. § 20.1403 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party argues that there was CUE in the September 
22, 1997 Board decision which denied a claim of entitlement 
to service connection for the cause of the veteran's death. 
She argues that the veteran's service-connected residuals of 
a gunshot wound to the left thigh with injury to muscle group 
IV, residuals of a gunshot wound to the abdominal wall, post-
traumatic stress disorder (PTSD), a testicle disorder and 
lumbosacral strain contributed to the veteran's death. 

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), a motion alleging CUE in a prior Board decision 
must set forth clearly and specifically the alleged CUE, or 
errors of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
aforementioned threshold pleading requirements.  Motions that 
fail to comply with the threshold pleading requirements shall 
be denied.  The Board notes that it has original jurisdiction 
to determine whether CUE exists in a prior final Board 
decision.

Section 20.1403 of the Code of Federal Regulations, addresses 
CUE and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.


(d) Examples of situations that are not clear and 
unmistakable error. -
(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) with regard to the issue of CUE 
in an RO rating decision provide guidance with regard to 
determining whether CUE exists in a Board decision.  As 
stated by the Court, in order for CUE to exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 

the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) ).

The Board must emphasize that with respect to prior final 
rating decisions, the Court has consistently stressed the 
rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Errors constituting CUE "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.' "  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the facts were evaluated is inadequate 
to raise the claim of clear and unmistakable error.  Luallen 
v. Brown, 8 Vet. App. 92, 95 (1995).

In this case, the RO denied the moving party's claim of 
entitlement to service connection for the cause of the 
veteran's death in a June 1993 rating decision.  Thereafter, 
she timely perfected an appeal which resulted in the 
September 22, 1997 decision of the Board which is currently 
at issue.  The Board had access to all relevant evidence at 
the time of the decision and determined that no evidence had 
been submitted to establish that a service-connected disorder 
contributed to the cause of the veteran's death.  At the time 
of his death, the veteran was service-connected for residuals 
of a gunshot wound to the left thigh with injury to muscle 

group IV, residuals of a gunshot wound to the abdominal wall, 
PTSD, a testicle disorder and lumbosacral strain.  The 
veteran's death certificate shows that he died as a result of 
a myocardial infarction.  The death certificate reflects that 
the manner of the veteran's death was natural and that no 
autopsy was performed.  The record shows that the veteran had 
previously claimed and was previously denied service 
connection for a heart disorder.  The record does not contain 
any evidence to show that any of the veteran's service-
connected disorders caused or contributed in a substantial or 
material way to the veteran's death.  Accordingly, the Board 
denied the moving party's claim of entitlement to service 
connection for the cause of the veteran's death.
 
The moving party contends that the Board's September 22, 1997 
denial was erroneous.  At the time of the September 1997 
Board decision, the law provided that service connection for 
the cause of a veteran's death could be granted if the 
evidence established that the veteran died from a service-
connected disability.  See 38 U.S.C.A. § 1310 (West 1991).  A 
death was considered to have been due to a service-connected 
disability when such disability was either the principal or 
contributory cause of death.  See 38 C.F.R. § 3.312(a) 
(1996).  A disability could be classified as a principal 
cause of death when it, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  See 38 C.F.R. § 3.312(b) 
(1996).  A contributory cause of death is one not related to 
the principal cause, which contributed substantially or 
materially, combined to cause death and aided or lent 
assistance to the production of death.  See 38 C.F.R. § 
3.312(c) (1996).

In denying the claim, the Board found no evidence to show 
that the cause of the veteran's death could be attributed to 
a service-connected disability.  This was an 

appropriate application of the law in effect at that time.  
Accordingly, clear and unmistakable error is not reflected in 
that regard.
 
Based on the foregoing, the Board finds that there is no 
"undebatable" error in the September 1997 Board decision.  
The September 1997 Board decision was consistent with and 
supported by the law then applicable for determining whether 
the moving party met her burden of establishing a well-
grounded claim of entitlement to service connection for the 
cause of the veteran's death.  See 38 U.S.C.A. §§ 1101, 1110, 
1310, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.312 (1996).  Therefore, the Board finds that the 
denial of service connection for the cause of the veteran's 
death was a reasonable exercise of judgment, and did not 
involve CUE.   

Likewise, the undersigned also notes that the argument raised 
by the moving party relates to the interpretation and 
evaluation of the evidence.  In this respect, she has raised 
a generic allegation of error concerning the September 1997 
Board decision, but not necessarily the discrete issue of 
CUE.  She alleges that the decision was the product of error 
essentially because the Board failed to find that any of the 
veteran's service-connected disabilities contributed 
substantially or materially to the veteran's death.  This 
argument is an example of disagreement as to how the evidence 
was interpreted and evaluated, and as such cannot constitute 
a basis for a finding of CUE.  See 38 C.F.R. § 20.1403(d)(3).  
In fact, the Board's decision that the veteran's death was 
not in any way related to a service-connected disability was 
based on the evidence of record, including records 
documenting the veteran's treatment up until the time of his 
death, as well as on the applicable laws and regulations then 
extant.  

The moving party has made no other allegations of error in 
fact or law with the 

Board's September 1997 denial of her claim for service 
connection for the cause of the veteran's death.  
Consequently, her motion regarding CUE with respect to the 
September 1997 Board decision must be denied.


ORDER

The motion for revision of the September 22, 1997 Board 
decision on the grounds of CUE is denied.



		
	JOHN R. PAGANO
Acting Member, Board of Veterans' Appeals






 


